In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
       ___________________________

            No. 02-19-00146-CR
       ___________________________

  DAVID EUGENE ETHRIDGE, Appellant

                        V.

            THE STATE OF TEXAS


    On Appeal from the 355th District Court
            Hood County, Texas
          Trial Court No. CR12378


Before Birdwell, J.; Sudderth, C.J.; and Wallach, J.
      Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

       David Eugene Ethridge appeals from a judgment revoking his community

supervision and sentencing him to ten years’ confinement.1 Ethridge stipulated

verbally and in writing that all of the allegations in the State’s motion to revoke were

true and that he had “nothing to say to the Court as to why” the judge “should

not . . . pronounce[]” his sentence. We affirm.

       Ethridge’s court-appointed appellate counsel has filed a motion to withdraw

and a brief under Anders v. California, representing that this case presents no

nonfrivolous grounds for appeal. 386 U.S. 738, 744–45, 87 S. Ct. 1396, 1400 (1967).

Counsel’s brief and motion meet the requirements of Anders by presenting a

professional evaluation of the record and demonstrating why there are no arguable

grounds for relief. See id.; In re Schulman, 252 S.W.3d 403, 406–12 (Tex. Crim. App.

2008) (orig. proceeding). Counsel also complied with the requirements set forth in

Kelly v. State, 436 S.W.3d 313, 319–20 & n.22 (Tex. Crim. App. 2014). Although

counsel provided Ethridge with a copy of the appellate record and this court provided

him an opportunity to respond to the Anders brief, Ethridge did not do so. Likewise,

the State has not filed a brief.

       Once an appellant’s court-appointed attorney files a motion to withdraw on the

ground that an appeal is frivolous and fulfills the requirements of Anders, we must

       The trial court had first placed Ethridge on deferred adjudication, but it later
       1

adjudicated Ethridge guilty, suspended the imposition of sentence, and placed him on
community supervision.

                                           2
independently examine the record. See Stafford v. State, 813 S.W.2d 503, 511 (Tex.

Crim. App. 1991). Only then may we grant counsel’s motion to withdraw. See Penson v.

Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record. After reviewing the itemized bill of

costs, we conclude that there is no statutory authority authorizing the $15 assessed for

“Motion to Proceed/Revoke Fee” in connection with the December 2018 motion to

revoke community supervision. 2 See Thiebaud v. State, No. 02-18-00173-CR, 2019 WL
983747, at *2 (Tex. App.—Fort Worth Feb. 28, 2019, no pet.) (mem. op., not

designated for publication) (explaining that no criminal statute authorizes imposition

of such filing fees). Nor is there anything in the record explaining the $1 discrepancy

between the $143.62 in court costs imposed in the judgment (and the incorporated

order to withdraw funds) and the $142.62 itemized in the bill of costs. Because “[o]nly

statutorily authorized court costs may be assessed against a criminal defendant,” we

modify the judgment, the incorporated order to withdraw funds, and the bill of costs

to delete the $15 “Motion to Proceed/Revoke Fee” and the additional $1.00 not

supported by the record, leaving total court costs of $127.62. See Johnson v. State, 423
S.W.3d 385, 389 (Tex. Crim. App. 2014); Thiebaud, 2019 WL 983747, at *2; see also Bray

v. State, 179 S.W.3d 725, 726 (Tex. App.—Fort Worth 2005, no pet.) (en banc)


      2
       The trial court also included this $15 fee in its prior order adjudicating
Ethridge delinquent and placing him on community supervision, but he cannot now
challenge the imposition of that fee. See Wiley v. State, 410 S.W.3d 313, 320–21 (Tex.
Crim. App. 2013).

                                           3
(holding that an appellate court has the authority to modify a judgment in an Anders

appeal).

      Except for the improperly imposed fee and $1.00 discrepancy in the court

costs, we agree with counsel that this appeal is wholly frivolous and without merit; we

find nothing in the record that arguably might support the appeal. See Bledsoe v. State,

178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005). Accordingly, we grant counsel’s

motion to withdraw and affirm as modified the trial court’s judgment and

incorporated order to withdraw funds.

                                                      Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: November 7, 2019




                                           4